Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant recites an analyzer in independent claim 8, lines 10-11, “a determination unit configured to determine whether a result measured by the measurement unit is within a predetermined range determined in advance based on the analysis contacts”.
Similarly Applicant recites an analysis method in independent claim 10, lines 3-4 “a first determination step of determining whether a reaction inhibitor is present in the sample based on the inputted analysis contents”, and in lines 19-21 “a second determination step of determining whether a result measured in the measurement step is within a predetermined range determined in advance based on the analysis content”.
The specification does not disclose how the determination unit determines whether or not a result measured in the measurement step is within a predetermined range determined in advance based on the analysis content. 
For example, claim 8, lines 6-7 recites “an input unit configured to receive analysis contents inputted by an operator relating to the sample”. However, neither the claims nor the detailed written description in Applicant’s specification disclose what constitutes the analysis contents relating to the sample. Is it simply the reagent material? What reagent material? Is it a standard? What constitutes the standard? Is it an estimated number of analyte? If so, how is the estimated number calculated? There is nothing in the claims or detailed specification as to what constitutes the analysis contents nor how it is determined. 
Examiner also notes that in paragraph 0026 of the specification, Applicant discloses the following, in part:
“Subsequently, the control unit 32 determines whether a reaction inhibitor is present in sample based on the inputted analysis contents (S2). Note that, determination may be made based on predetermined conditions, not based on the input by the operator. In the case in which it is determined that no reaction inhibitor is present, the first mode is performed (S3), whereas in the case in which it is determined that a reaction inhibitor is present, the second mode is performed (S4)...” Paragraph 0026 (emphasis added).
However, nowhere in the specification is there a disclosure as to how the control unit determines whether a reaction inhibitor is present in sample based on the inputted analysis contents, whether based on predetermined conditions or based on the input by the operator. 
Examiner also notes that paragraph 0023 recites the following, in part:
“the control unit 32 includes a first mode that implements a first reaction step and a second mode that performs a second reaction step. The calculation unit 33 calculates an analytical value based on the physical quantity measured at the measurement unit 24. The display unit 34 displays the status of the progress of analysis, analytical values for completed analysis, and any other parameter, and notifies the operator. The determination unit 35 determines whether the analysis result is affected by the influence of a reaction inhibitor, described later, based on the calculated analytical value…” Paragraph 0023 (emphasis added).
Here it is also not disclosed how the determination unit determines whether the analysis result is affected by the influence of the reaction inhibitor.
Examiner notes that in Applicant’s invention, if it is determined that no reaction inhibitor is present, the first mode is performed (S3), whereas in the case in which it is determined that a reaction inhibitor is present, the second mode is performed (S4)...” Paragraph 0026. See also similar disclosure in paragraph 0023. 
Paragraph 0023 further discloses that “[t]he calculation unit 33 calculates an analytical value based on the physical quantity measured at the measurement unit 24….The determination unit 35 determines whether the analysis result is affected by the influence of a reaction inhibitor, described later, based on the calculated analytical value…” Paragraph 0023 (emphasis added).
While Applicant discloses that the determination unit is configured to determine “whether the analysis result is affected by the influence of a reaction inhibitor, described later, based on the calculated analytical value”, and that the “calculation unit 33 calculates an analytical value based on the physical quantity measured at the measurement unit” (emphasis added), there is no disclosure in the specification anywhere regarding the actual calculation. There is no disclosure regarding what the calculation is, what is being calculated, nor what value is being calculated. 
For example, is the analytical value the same as the quantity measured? Or is it another value based on that quantity measured, and how is that calculated? 
Also, what quantity is calculated? Is it calculated based on concentration of analyte? Using what? Is it calculated based on quantity of light (i.e., light intensity) from a label? Using what? The assay result of mode 1?
It is also not clear what constitutes a level or value calculated that indicates that the analysis result is affected by the influence of a reaction inhibitor. 
There is no indication that any assay is being performed in order to detect an influence of a reaction inhibitor. The only assays disclosed are the assay of mode 1 or assay of mode 2, which is performed if a reaction inhibitor is determined to be influencing the assay result. So there does not appear to be a separate assay for determining if a reaction inhibitory is influencing the assay result. It is unclear as to how a control unit or determination unit determines if an assay result is affected by the influence of a reaction inhibitor. Is it based on the assay result of mode 1? Is it based on another assay that is performed. In either case, how is it determined if a reaction inhibitor is influencing the assay result? Examiner also notes that a comparison step is not disclosed, nor is a standard disclosed for comparison. 
In short, Applicant’s invention encompasses “a determination unit configured to determine whether a result measured by the measurement unit is within a predetermined range determined in advanced based on the analysis contact” and that the control unit is “configured to control to perform the second mode if the control unit has determined that a reaction inhibitor having a chemical structure similar to a binding site of the first reagent to the third reagent is present in the sample, or if when the first mode is performed and the determination unit has determined that the result measured by the measurement unit is not within the predetermined range determined in advance based on the analysis contents” (see claim 8). However it is unclear as to how a reaction inhibitor is determined to be is present in the sample in Applicant’s invention, and it is unclear what is being calculated, and what constitutes a level or value calculated that indicates that a reaction inhibitor is present in the sample. 


Claims 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Enablement requires that the specification teach those in the art to make and use the invention without undue experimentation.  Factors to be considered in determining whether a disclosure would require undue experimentation include (1) the nature of the invention, (2) the state of the prior art, (3) the predictability or lack thereof in the art, (4) the amount of direction or guidance present, (5) the presence or absence of working examples, (6) the quantity of experimentation necessary, (7) the relative skill of those in the art, and (8) the breadth of the claims.
1)  The nature of the invention –In independent claim 8, lines 10-11, the invention is directed toward an analyzer that includes “a determination unit configured to determine whether a result measured by the measurement unit is within a predetermined range determined in advance based on the analysis contacts”. 
Similarly Applicant recites an analysis method in independent claim 10, lines 3-4 “a first determination step of determining whether a reaction inhibitor is present in the sample based on the inputted analysis contents”, and in lines 19-21 “a second determination step of determining whether a result measured in the measurement step is within a predetermined range determined in advance based on the analysis content”.

2)  The predictability or lack thereof of in the art – it is not unpredictable as to how to use a determining unit to determine that a reaction inhibitor is present in a sample based on analysis content inputted by an operator relating to the sample. Nor is it predictable that such determination will dictate that the assay will be performed in a first mode or a second mode. It is unpredictable as to what the analysis content is exactly. Is it a quantity of a reagent? How is the quantity of reagent determined? Which reagent? How is the analysis content determined? It is unpredictable what can be calculated, and what constitutes a level or value calculated that indicates the presence of a reaction inhibitor in the sample or that the analysis result is affected by the influence of a reaction inhibitor. It is unpredictable as to the relationship between the analysis content and the presence of a reaction inhibitor. It is also unpredictable as to what exactly constitutes the analysis content such that it indicates the presence of a  reaction inhibitor.
3)  The presence or absence of working examples – there is no working example of a determining unit determining that a reaction inhibitor is influencing the assay result. No calculation is shown. No assay is shown for this determination. No comparison to a control or standard is shown.
 There is a lack of disclosure of Applicants’ own specification as to how the determination unit determines whether the analysis result is affected by the influence of the reaction inhibitor.
There is a lack of disclosure and examples in Applicants’ own specification as to how the determination unit determines whether a result measured by the measurement unit is within a predetermined range determined in advance based on the analysis contents (see claim 8), or how the control unit determines that a reaction inhibitor having a chemical structure similar to a binding site of the first reagent to the third reagent is present in the sample, or if when the first mode is performed, how the determination unit determines that the result measured by the measurement unit is not within the predetermined range determined in advance based on the analysis contents (see claim 8). Similarly with respect to claim 10, there is a lack of disclosure in Applicant’s specification as to how the reaction inhibitor is determined to be present in the sample based on the inputted analysis content (see claim 10, lines 2-3), or how it is determined whether a result measured in the measurement step is within a predetermined range determined in advance based on the analysis content (see claim 10, lines 19-21).
Examiner notes that in paragraph 0026 of the specification, Applicant discloses the following, in part:
“Subsequently, the control unit 32 determines whether a reaction inhibitor is present in sample based on the inputted analysis contents (S2). Note that, determination may be made based on predetermined conditions, not based on the input by the operator. In the case in which it is determined that no reaction inhibitor is present, the first mode is performed (S3), whereas in the case in which it is determined that a reaction inhibitor is present, the second mode is performed (S4)...” Paragraph 0026 (emphasis added).
However, nowhere in the specification is there a disclosure as to how the control unit determines whether a reaction inhibitor is present in sample based on the inputted analysis contents, whether based on predetermined conditions or based on the input by the operator. 
Examiner also notes that paragraph 0023 recites the following, in part:
“the control unit 32 includes a first mode that implements a first reaction step and a second mode that performs a second reaction step. The calculation unit 33 calculates an analytical value based on the physical quantity measured at the measurement unit 24. The display unit 34 displays the status of the progress of analysis, analytical values for completed analysis, and any other parameter, and notifies the operator. The determination unit 35 determines whether the analysis result is affected by the influence of a reaction inhibitor, described later, based on the calculated analytical value…” Paragraph 0023 (emphasis added).
Here it is also not disclosed how the determination unit determines whether the analysis result is affected by the influence of the reaction inhibitor.
Examiner notes that in Applicant’s invention, if it is determined that no reaction inhibitor is present, the first mode is performed (S3), whereas in the case in which it is determined that a reaction inhibitor is present, the second mode is performed (S4)...” Paragraph 0026. See also similar disclosure in paragraph 0023. 
Paragraph 0023 further discloses that “[t]he calculation unit 33 calculates an analytical value based on the physical quantity measured at the measurement unit 24….The determination unit 35 determines whether the analysis result is affected by the influence of a reaction inhibitor, described later, based on the calculated analytical value…” Paragraph 0023 (emphasis added).
While Applicant discloses that the determination unit determines “whether the analysis result is affected by the influence of a reaction inhibitor, described later, based on the calculated analytical value”, and that the “calculation unit 33 calculates an analytical value based on the physical quantity measured at the measurement unit” (emphasis added), there is no disclosure in the specification anywhere regarding the actual calculation. There is no disclosure regarding what the calculation is, what is being calculated, nor what value is being calculated. 
For example, is the analytical value the same as the quantity measured? Or is it another value based on that quantity measured, and how is that calculated? 
Also, what quantity is calculated? Is it calculated based on concentration of analyte? Using what? Is it calculated based on quantity of light (i.e., light intensity) from a label? Using what? The assay result of mode 1?
It is also not clear what constitutes a level or value calculated that indicates that the analysis result is affected by the influence of a reaction inhibitor. 
There is no indication that any assay is being performed in order to detect an influence of a reaction inhibitor. The only assays disclosed are the assay of mode 1 or assay of mode 2, which is performed if a reaction inhibitor is determined to be influencing the assay result. So there does not appear to be a separate assay for determining if a reaction inhibitory is influencing the assay result. It is unclear as to how a control unit or determination unit determines if an assay result is affected by the influence of a reaction inhibitor. Is it based on the assay result of mode 1? Is it based on another assay that is performed. In either case, how is it determined if a reaction inhibitor is influencing the assay result? Examiner also notes that a comparison step is not disclosed, nor is a standard disclosed for comparison. 
3)  The quantity of experimentation necessary – it would be undue experimentation for a skilled artisan to make and use the inventions as claimed since there is no guidance, in Applicant’s disclosure as well as the prior art, as to how to perform or provide a determination unit that determines whether an analysis result is affected by the influence of the reaction inhibitor, especially when there is no further assay to be performed nor a comparison to be done.
4)  The relative skill of those in the art – the level of skill in the art is high since biochemical reactions are complex and often unpredictable.
5)  The breadth of the claims –
In independent claim 8, lines 10-11, the invention is directed toward an analyzer that includes “a determination unit configured to determine whether a result measured by the measurement unit is within a predetermined range determined in advance based on the analysis contacts”. 
Similarly Applicant recites an analysis method in independent claim 10, lines 3-4 “a first determination step of determining whether a reaction inhibitor is present in the sample based on the inputted analysis contents”, and in lines 19-21 “a second determination step of determining whether a result measured in the measurement step is within a predetermined range determined in advance based on the analysis content”.
In summary, there is a lack of disclosure in Applicants’ own specification as to how the determination unit determines whether a result measured by the measurement unit is within a predetermined range determined in advance based on the analysis contents (see claim 8), or how the control unit determines that a reaction inhibitor having a chemical structure similar to a binding site of the first reagent to the third reagent is present in the sample, or if when the first mode is performed, how the determination unit determines that the result measured by the measurement unit is not within the predetermined range determined in advance based on the analysis contents (see claim 8). Similarly with respect to claim 10, there is a lack of disclosure in Applicant’s specification as to how the reaction inhibitor is determined to be present in the sample based on the inputted analysis content (see claim 10, lines 2-3), or how it is determined whether a result measured in the measurement step is within a predetermined range determined in advance based on the analysis content (see claim 10, lines 19-21).
Applicant’s invention encompasses “a determination unit configured to determine whether a result measured by the measurement unit is within a predetermined range determined in advanced based on the analysis contact” and that the control unit is “configured to control to perform the second mode if the control unit has determined that a reaction inhibitor having a chemical structure similar to a binding site of the first reagent to the third reagent is present in the sample, or if when the first mode is performed and the determination unit has determined that the result measured by the measurement unit is not within the predetermined range determined in advance based on the analysis contents” (see claim 8). However it is unclear as to how a reaction inhibitor is determined to be is present in the sample in Applicant’s invention based on the inputted analysis contents inputted by an operator relating to the sample. It is unclear what is being calculated, and what constitutes a level or value calculated that indicates that a reaction inhibitor is present in the sample. It is unclear as to the relationship between the presence of the reaction inhibitor and the analysis contents inputted.

Thus the claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.


Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
With respect to the written description and enablement rejections, Applicant has amended the claims, and pointed to figure 6 and paragraphs 0017, 0023-0026 of the specification. However these claim amendments and support in the disclosures do not overcome the written description and enablement rejections for the reasons set forth above, which are essentially the same or similar reasons as set forth in the last Office action.
As indicated in the grounds for rejection, there is a lack of disclosure in Applicants’ own specification as to how the determination unit determines whether a result measured by the measurement unit is within a predetermined range determined in advance based on the analysis contents (see claim 8), or how the control unit determines that a reaction inhibitor having a chemical structure similar to a binding site of the first reagent to the third reagent is present in the sample, or if when the first mode is performed, how the determination unit determines that the result measured by the measurement unit is not within the predetermined range determined in advance based on the analysis contents (see claim 8). Similarly with respect to claim 10, there is a lack of disclosure in Applicant’s specification as to how the reaction inhibitor is determined to be present in the sample based on the inputted analysis content (see claim 10, lines 2-3), or how it is determined whether a result measured in the measurement step is within a predetermined range determined in advance based on the analysis content (see claim 10, lines 19-21).
Applicant’s invention encompasses “a determination unit configured to determine whether a result measured by the measurement unit is within a predetermined range determined in advanced based on the analysis contact” and that the control unit is “configured to control to perform the second mode if the control unit has determined that a reaction inhibitor having a chemical structure similar to a binding site of the first reagent to the third reagent is present in the sample, or if when the first mode is performed and the determination unit has determined that the result measured by the measurement unit is not within the predetermined range determined in advance based on the analysis contents” (see claim 8). However it is unclear as to how a reaction inhibitor is determined to be is present in the sample in Applicant’s invention based on the inputted analysis contents inputted by an operator relating to the sample. It is unclear what is being calculated, and what constitutes a level or value calculated that indicates that a reaction inhibitor is present in the sample. It is unclear as to the relationship between the presence of the reaction inhibitor and the analysis contents inputted.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ann Montgomery/Primary Examiner, Art Unit 1641